DARR, District Judge.
The plaintiffs submit to the Court motions requesting that A. M. Forkosh be made a party defendant. Forkosh appears by counsel and resists the motions.
This presents an unusual situation in that a party not before the Court and who ordinarily would not have notice of the motions, should appear and make a defense. However, I would think that such defense would not be an entry of appearance and the matter would be determined as though no defense were made.
On motions of this kind, I am of the opinion that the allegations in the motions should be taken as true, and this being so it is plain that Forkosh would be a joint tort feasor with the other defendant. The allegations in the motions particularly point out conduct that would, if true, be an infringement on the patents in suit by Forkosh.
This being the situation, he is a proper party defendant to all the suits.
An order will be prepared accordingly and he will be served with process in the usual way.